
	
		II
		112th CONGRESS
		2d Session
		S. 2107
		IN THE SENATE OF THE UNITED STATES
		
			February 14, 2012
			Mr. Lee (for himself and
			 Mr. DeMint) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the extension of the temporary employee payroll
		  tax holiday to give individuals the choice of whether to
		  participate.
	
	
		1.Short titleThis Act may be cited as the
			 Social Security Preservation through
			 Individual Choice Enhancement Act.
		2.Election to take
			 employee payroll tax cut
			(a)In
			 generalSection 601 of the
			 Tax Relief, Unemployment Insurance Reauthorization, and Job Creation Act of
			 2010 is amended by redesignating subsections (b) through (g) as subsections (c)
			 through (i), respectively, and by inserting after subsection (a) the following
			 new subsection:
				
					(b)Election To take
				employee payroll tax cut
						(1)In
				generalSubsection (a) shall apply with respect to remuneration
				received by any individual for services rendered in a calendar year (or taxable
				year beginning in the calendar year) in the payroll tax holiday period only if
				a tax holiday election under paragraph (2) is in effect with respect to such
				calendar year.
						(2)Tax holiday
				electionFor purposes of this subsection—
							(A)In
				generalThe term tax holiday election means, with
				respect to the individual, an election to have subsection (a) apply to a
				calendar year (or taxable year beginning in such calendar year) in the payroll
				tax holiday period beginning in or after 2012. Any such election shall remain
				in effect until such election is revoked.
							(B)When
				madeAn election with respect to a calendar year (and a taxable
				year beginning in the taxable year) may be made before July 1 of the calendar
				year for which such remuneration is received.
							(C)Revocation of
				electionSubject to such
				conditions as the Secretary deems necessary, an individual may revoke an
				election to have subsection (a) apply with respect to a calendar year (and
				taxable year beginning in the calendar year) if such revocation is made before
				July 1 of the calendar year.
							(D)Time and manner
				of election and revocationAny election and revocation under this
				subsection shall be made at such time and in such manner as the Secretary may
				prescribe.
							(3)Special
				rules
							(A)1st employment
				or self-employment after beginning of yearIn the case of an
				individual whose employment or self-employment first commences after the
				beginning of the calendar year or taxable year (as the case may be), the
				election under paragraph (2)(A) shall be made before or with the beginning of
				such employment.
							(B)Multiple
				employersIn the case that an individual is employed by more than
				1 employer (including self-employment) for a period, an election or revocation
				made under this subsection made with respect to remuneration from 1 employer
				shall apply to all employers. For purposes of the preceding sentence, the most
				recent valid election or revocation for a period shall be the only election or
				revocation (as the case may be) in effect for that period.
							(4)Overpayment and
				underpayment of tax
							(A)Credit for
				overpaymentSee sections 6402
				and 6413 of such Code for provisions relating to overpayments of employment
				taxes.
							(B)Underpayment of
				taxesIf, by reason of an
				election or revocation under this subsection for a calendar year or taxable
				year, an individual has a liability for tax under section 1401(a), 3101(a),
				3201(a), or 3211(a)(1) of such Code for the taxable year beginning with or in
				the calendar year, for purposes of subtitle F of such Code, such liability,
				together with interest on such liability at the underpayment rate established
				under section 6621, shall be assessed and collected in the manner prescribed by
				the Secretary.
							(5)RegulationsThe
				Secretary, in consultation with the Commissioner of Social Security, shall
				prescribe such regulations or other guidance as may be necessary to carry out
				this subsection. Such regulations or other guidance shall include procedures
				providing for the exchange of information between the Secretary and the
				Commissioner of Social Security for purposes of this
				subsection.
						.
			(b)Extension of
			 retirement age in connection with election To take payroll tax
			 cutSection 216(l) of the
			 Social Security Act (42 U.S.C 416(l)) is amended by adding at the end the
			 following new paragraph:
				
					(4)(A)For each calendar year
				beginning with or after 2012 for which section 601(a) of the Tax Relief,
				Unemployment Insurance Reauthorization, and Job Creation Act of 2010 applies
				with respect to the wages received by an individual for services rendered in
				such year, the retirement age (as defined in paragraph (1)) of such individual
				shall be increased by 1 month.
						(B)In the case of any taxable year for
				which such section 601(a) applies (with respect to remuneration received by an
				individual as self-employment income for services rendered in such taxable
				year), any calendar year in which such taxable year commences shall be treated
				as a calendar year for which such section 601(a) applies as described in
				subparagraph
				(A).
						.
			
